DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/27/2020, and 8/13/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 10-11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ocalan (US 2013/0181689).

Regarding claim 1,
Ocalan discloses (Fig. 3):
A power control circuit (Fig. 3, all elements) comprising: a converter (104) including a switching circuit (¶0032), the converter (104) being configured to transform an output voltage from a power generator (102, ¶0032); a signal generating circuit (112) configured to transmit a signal to the switching circuit (104, ¶0051); an estimation unit (also 112) configured to determine a switching operation condition based on vibration information (from 114) indicative of a vibration applied to the power generator (102, ¶0051-¶0052); and a controller (also 112) configured to control an operation of the switching circuit (104) based on the determined switching operation condition (¶0051).

Regarding claim 2,
Ocalan discloses (Fig. 3):
wherein the estimation unit (Fig. 3, 112) is trained by using training data (simulation data) indicative of types of vibration and switching operation conditions corresponding to the types of vibration (¶0057-¶0058).

Regarding claim 3,
Ocalan discloses (Fig. 3):
further comprising an acquisition unit (Fig. 3, 112, also performs this task) configured to acquire the vibration information (from sensor, 114, ¶0051).


Regarding claim 4,
Ocalan discloses (Fig. 3):
wherein the acquisition unit (Fig. 3, 122) includes an acceleration sensor (¶0041) configured to measure an acceleration of the vibration applied to the power generator (102, ¶0041) and 0061. The acceleration is derived using a sensor 114.

Regarding claim 5,
Ocalan discloses (Fig. 3):
wherein the acquisition unit (Fig. 3, 112) is configured to estimate an acceleration of the vibration applied to the power generator by applying an inverse characteristics filter to an electric signal output from the power generator (signal processes sensor signal to calculate acceleration, ¶0041).

Regarding claim 10,
Ocalan discloses (Fig. 3):
A power generator (Fig.3, all elements) comprising: the power control circuit (Fig. 3) according to claim 1; and a power generation unit (102, 104) configured to convert a vibration to electric power (¶0051).

Regarding claim 11,
Ocalan discloses (Fig. 3):
A power generator system (Fig.3, all elements) comprising: the power control circuit (Fig. 3) according to claim 1; and a power generation unit (102, 104) configured to convert a vibration to electric power (¶0051).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ocalan (US 2013/0181689) in view of Huang et al. (US 9,991,715).

Regarding claim 6,
Ocalan discloses (Fig. 3):
wherein: the estimation unit is configured determine the switching operation condition (Fig. 3, 112)

They do not disclose:
by using a plurality of switching operation conditions prepared in advance; and the plurality of switching operation conditions include a first switching operation condition in which the switching circuit is in a fully conductive state, and a second switching operation condition in which the switching circuit is in a non-fully conductive state.

However, Huang teaches (Fig. 6):
by using a plurality of switching operation conditions prepared in advance (Fig. 6, on and off switching duration, Col. 4:40-51); and the plurality of switching operation conditions include a first switching operation condition in which the switching circuit is in a fully conductive state (Duty on, energy storing state, Col. 4:40-51), and a second switching operation condition (Duty off, Energy releasing duration) in which the switching circuit is in a non-fully conductive state (Col. 4:40-51).

Regarding claim 6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the energy harvesting circuit that uses switches in converters to maximize the power output of a vibration or piezoelectric generator as taught by Ocalan, ¶0069, and switch a converter on and off in a discontinuous mode of operation to improve the power generation of an energy harvester as taught by Huang (Col. 4:40-51).  This would enable the system to turn on and off the switches in the converter to maximize power output and increase efficiency.

Regarding claim 7,
Ocalan discloses (Fig. 3):
wherein the second switching operation condition is determined based on an optimum resistance which is a circuit resistance that maximizes power generated by the power generator (controls converter based on variable load resistance, ¶0032).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ocalan (US 2013/0181689) in view of Zhang (US 2021/0135601).


Regarding claim 8,
Ocalan discloses the above elements from claim 6.
They do not disclose:

wherein the estimation unit is configured to calculate a probability distribution of the switching operation conditions based on the vibration information, and to determine the switching operation condition by combining the switching operation conditions in the probability distribution.

However, Zhang teaches:
wherein the estimation unit is configured to calculate a probability distribution of the switching operation conditions based on the vibration information, and to determine the switching operation condition by combining the switching operation conditions in the probability distribution (¶0108-¶0109).

Regarding claim 8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the energy harvesting circuit that uses switches in converters to maximize the power output of a vibration or piezoelectric generator as taught by Ocalan, ¶0069, and utilize a neural network model based on probability to improve energy harvesting as taught by Zhang (¶0109). This would enable the system to turn on and off the switches in the converter to maximize power output and increase efficiency.


Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ocalan (US 2013/0181689) in view of Tabe (US 2019/0058242).

Regarding claim 9,
Ocalan discloses the above elements from claim 1.
They do not disclose:
wherein the estimation unit includes a neural network.

However, Tabe teaches:
wherein the estimation unit includes a neural network (¶0281).

Regarding claim 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the energy harvesting circuit that uses switches in converters to maximize the power output of a vibration or piezoelectric generator as taught by Ocalan, ¶0069, and utilize a neural network model to improve the performance of power generation for an energy harvester as taught by Tabe (¶0281). This would enable the system to turn on and off the switches in the converter to maximize power output and increase efficiency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stanzione et al. (US 2016/0087532) – energy harvester

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846 
/BICKEY DHAKAL/Primary Examiner, Art Unit 2846